 



Exhibit 10.5
Form of Amendments to Equity Award Agreements
Section 6 of the 2006 Equity Incentive Plan Non-Qualified Stock Option Agreement
was amended to provide as follows:
6. Adjustment to Option Stock. The Committee shall make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, this Option in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 4.2 of the Plan)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principals in accordance with the
Plan.
Section 7 2006 Equity Incentive Plan Restricted Share Award Agreement was
amended to provide as follows:
7. Adjustments. The Committee shall make equitable and proportionate adjustments
in the terms and conditions of, and the criteria included in, this Award in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.2 of the Plan) affecting the Company, or the
financial statements of the Company, or of changes in applicable laws,
regulations, or accounting principals in accordance with the Plan.
Section 16 of Patrick Balthrop’s Non-Plan Non-Qualified Stock Option Agreement
was amended to provide as follows:
16. Capitalization Adjustments. In the event that any unusual and non-recurring
transactions, including an unusual or non-recurring dividend or other
distribution (whether in the form of an extraordinary cash dividend or a
dividend of Shares, other securities or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets or stock of the Company, or exchange of common
stock or other securities of the Company, issuance of warrants or other rights
to purchase common stock or other securities of the Company, or other similar
corporate transaction or event, affects the common stock, then the Company shall
make an equitable and proportionate adjustment to any or all of the following:
(i) the number and kind of shares of common stock (or other securities or
property) subject to this Option; and (ii) the Option Price with respect to this
Option.
     Upon the occurrence of an event (as set forth in the above paragraph) or
similar corporate event or transaction in which the Option granted hereby is not
to be assumed or otherwise continued following such an event, the Company may
provide that this Option shall be exercisable (whether or not vested) as to all
shares covered thereby for at least ten (10) days prior to such event or
transaction and shall thereafter terminate.

